DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 103
The rejections under U.S.C. 103 as being unpatentable over Kazacos et al., on claims 1-8, 10, 12 are withdrawn.
The rejection under U.S.C. 103 as being unpatentable over Kazacos et al. in view of Pellegri et al., on claim 9 is withdrawn.
The rejection under U.S.C. 103 as being unpatentable over Kazacos et al. in view of Rohera et al., on claim 11 is withdrawn.
The rejected under 35 U.S.C. 103 as being unpatentable over Kazacos et al. in view of Pasta et al., on claim 13 and 14 are withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a secondary battery comprising a positive electrode, a negative electrode, and an aqueous electrolyte comprising alkali metal ions, wherein the aqueous electrolyte comprises an organic compound comprising a carboxyl group or carboxylate group and a hydroxyl group, a pH of the aqueous electrolyte is 0 or less, a ratio of a weight of the organic compound to a weight of the aqueous electrolyte is within a range 
The prior art US Patent 6,143,44 over Kazacos et al. that redox battery of lithium/vanadium and all vanadium batteries are known The Kazacos reference further discloses an all-vanadium cell comprising a positive electrode, a negative electrode, and an aqueous electrolyte comprising 5alkali metal ions, wherein the aqueous electrolyte comprises an organic compound comprising a carboxyl group or carboxylate group and a hydroxyl group (16:5-10) 3, 10a ratio of a weight of the organic compound to a weight of the aqueous electrolyte is within a range of 0.01% by weight to 6.5% by weight (98:1-15), and a number of carbon atoms in the organic compound is 5 or more. However, the Kazacos reference does not disclose, nearly disclose or provide motivation to modify the prior art all vanadium cell to comprise a molar concentration of the lithium ions in the aqueous electrolyte is 6 M or more
The prior art US Patent 6,475,661 to Pellegri et al. discloses secondary redox flow batteries are connected in series. The Pellegri et al. reference does not disclose, nearly disclose or provide motivation to modify the secondary redox flow batteries to comprise an aqueous electrolyte comprising alkali metal ions, wherein the aqueous electrolyte comprises an organic compound comprising a carboxyl group or carboxylate group and a hydroxyl group, a pH of the aqueous electrolyte is 0 or less, a ratio of a weight of the organic compound to a weight of the aqueous electrolyte is within a range of 0.01% by weight to 6.5% by weight, a number of carbon atoms in the organic 
The prior art (PCT/IB2016/055563 using US Publication 2018/0272873 as a translation) to Rohera et al. discloses a 5mechanism configured to convert kinetic energy of the vehicle into regenerative energy to function in the vehicle. The Rohera et al. reference does not disclose, nearly disclose or provide motivation to modify the secondary redox flow batteries to comprise an aqueous electrolyte comprising alkali metal ions, wherein the aqueous electrolyte comprises an organic compound comprising a carboxyl group or carboxylate group and a hydroxyl group, a pH of the aqueous electrolyte is 0 or less, a ratio of a weight of the organic compound to a weight of the aqueous electrolyte is within a range of 0.01% by weight to 6.5% by weight, a number of carbon atoms in the organic compound is 5 or more, and the alkali metal ions comprise lithium ions, and a molar concentration of the lithium ions in the aqueous electrolyte is 6 M or more.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725